

116 HR 7171 IH: End Double Taxation of Successful Consumer Claims Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7171IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Horsford (for himself and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow an above-the-line deduction for attorney fees and costs in connection with consumer claim awards.1.Short titleThis Act may be cited as the End Double Taxation of Successful Consumer Claims Act.2.Above-the-line deduction for attorney fees and costs in connection with consumer claim awards(a)In generalThe first sentence of paragraph (20) of section 62(a) of the Internal Revenue Code of 1986 is amended by inserting or a claim of a consumer protection violation (as defined in subsection (g)) after section 1862(b)(3)(A) of the Social Security Act (42 U.S.C. 1395y(b)(3)(A)).(b)Consumer protection violation definedSection 62 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(g)Consumer protection violation definedFor purposes of subsection (a)(20), the term consumer protection violation means an act that is unlawful under any of the following: (1)Section 987 of title 10, United States Code.(2)Sections 6, 8, or 9 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605, 2607, or 2608).(3)The Expedited Funds Availability Act (12 U.S.C. 4001 et seq.).(4)The Homeowners Protection Act of 1998 (12 U.S.C. 4901 et seq.).(5)The Truth in Lending Act (15 U.S.C. 1601 et seq.).(6)The Credit Repair Organizations Act (15 U.S.C. 1679 et seq.).(7)The Fair Credit Reporting Act (15 U.S.C. 1681 et seq.).(8)The Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.).(9)The Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.).(10)The Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.).(11)The Interstate Land Sales Full Disclosure Act (15 U.S.C. 1701 et seq.). (12)The Consumer Product Safety Act (15 U.S.C. 2051 et seq.).(13)The Magnuson-Moss Warranty-Federal Trade Commission Improvement Act (15 U.S.C. 2301 et seq.).(14)The Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.).(15)Any provision of Federal law prohibiting unfair or deceptive trade or credit practices.(16)Any provision of Federal, State, or local law, or common law claims permitted under Federal, State, or local law—(A)providing for the enforcement of consumer protection, or(B)regulating any aspect of consumer transactions, including claims for unfair, deceptive, or abusive trade or credit practices, or for other actions that cause harm to an individual by a seller or provider of property, services, securities, money, or credit for personal, family, or household use..(c)Effective dateThe amendments made by this section shall apply to attorney fees and court costs paid during taxable years ending after the date of the enactment of this Act with respect to any judgment or settlement occurring during such taxable years.